Case: 12-12699   Date Filed: 02/07/2013   Page: 1 of 5

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12699
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:04-cr-00131-WHA-WC-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

ALPHONSE CRUMPTON,

                                                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (February 7, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
                     Case: 12-12699           Date Filed: 02/07/2013              Page: 2 of 5

           Alphonse Crumpton, proceeding pro se, appeals the district court’s denial of

his 18 U.S.C. § 3582(c)(2) motion to reduce sentence. After careful review, we

affirm.

           In 2005, Crumpton pleaded guilty to possession with intent to distribute five

grams or more of crack cocaine (Count 1) and marijuana (Count 2), in violation of

21 U.S.C. § 841(a)(1), and using and carrying several firearms in furtherance of a

drug-trafficking offense (Count 3), in violation of 18 U.S.C. § 924(c). Based on a

total offense level of 28 and a criminal history category I, Crumpton had a

guideline range of 78 to 97 months’ imprisonment (with a 5-year mandatory

minimum sentence for Count 1), plus a statutory mandatory minimum consecutive

sentence of 5 years for Count 3. The district court sentenced Crumpton to 78

months on Count 1, to run concurrently with a 60-month sentence on Count 2.

And the court imposed the 60-month statutory minimum consecutive sentence for

Count 3, for a total of 138 months’ imprisonment.

           Crumpton appealed, and this court affirmed his conviction and sentence. 1 In

2008, Crumpton filed a pro se motion to reduce his sentence under § 3582(c)(2),

based on Amendment 706 to the Sentencing Guidelines which changed

Crumpton’s guideline range for Count 1 to 63 to 78 months’ imprisonment. The




1
    United States v. Crumpton, 222 F. App’x 914 (11th Cir. 2007) (unpublished).

                                                          2
                    Case: 12-12699            Date Filed: 02/07/2013             Page: 3 of 5

district court granted Crumpton’s motion and resentenced him to a total of 123

months’ imprisonment, or 63 months on Count 1 and 60 months on Count 3.

         Then, in 2011, Crumpton filed a second § 3582(c)(2) motion, asking the

district court to further reduce his sentence based on Amendment 750 which

revised the crack-cocaine quantity tables to comply with the Fair Sentencing Act of

2010, Pub. L. No. 111-220, 124 Stat. 2372. This time, the district court denied

Crumpton’s motion based on his “extensive disciplinary record while in custody,”

taking “into account the policy statement set forth at U.S.S.G. § 1B1.10 and the

sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they are

applicable.” This is Crumpton’s appeal.

         A district court is permitted, but not required, to reduce a defendant’s

sentence under § 3582(c)(2). United States v. Brown, 104 F.3d 1254, 1255 (11th

Cir. 1997). We review for an abuse of discretion a district court’s decision not to

do so. United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). When

deciding whether a reduction is appropriate, the court must first determine the

sentence it would have imposed given the amended guideline range and holding all

other original guideline findings constant. United States v. Bravo, 203 F.3d 778,

780 (11th Cir. 2000). 2 Then, the court “must consider the sentencing factors listed

in § 3553(a), as well as public safety considerations, and may consider the
2
  Although the record does not indicate that the district court expressly made this calculation, Crumpton does not
challenge the court’s failure to do so on appeal. Any argument that this is error is, therefore, waived. United States
v. Nealy, 232 F.3d 825, 830-31 (11th Cir. 2000).

                                                          3
               Case: 12-12699     Date Filed: 02/07/2013    Page: 4 of 5

defendant’s post-sentencing conduct, in evaluating whether a reduction in the

defendant’s sentence is warranted and the extent of any such reduction.” United

States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009). The district court is not

required to make specific findings to support its decision not to reduce a sentence

so long as it clearly considers the § 3553(a) factors and sets forth adequate reasons

for its decision. Brown, 104 F.3d at 1255.

      We conclude that Crumpton has failed to establish that the district court

abused its discretion in denying his motion to reduce sentence. Crumpton

contends, without support, that his custodial disciplinary violations were

insufficient to justify denying a sentence reduction. We do not agree. Application

Note 1(B) to U.S.S.G. § 1B1.10 states that a district court “may consider post-

sentencing conduct of the defendant” in determining whether and to what extent a

sentence reduction is warranted. U.S.S.G. § 1B1.10, cmt. n.1(B) (2011); Williams,

557 F.3d at 1256 (permitting a district court to consider post-sentencing conduct in

determining whether a reduction is warranted). The district court expressly cited

this provision when emphasizing Crumpton’s extensive custodial disciplinary

record. Further, the district court stated that it considered the applicable factors in

§ 3553(a) in declining to reduce Crumpton’s sentence. Crumpton has not

demonstrated to the contrary, and therefore has not shown that the district court

abused its discretion in denying his motion.


                                           4
     Case: 12-12699   Date Filed: 02/07/2013   Page: 5 of 5

AFFIRMED.




                              5